Proceeding pursuant to section 298 of the Executive Law for enforcement of an order of the Commissioner of the State Division of Human Rights, dated April 15, 1982, which, upon finding that respondents had engaged in unlawful discriminatory conduct, directed that respondents pay the complainant the sum of $650. Petition granted, without costs or disbursements, and respondents are directed to pay the complainant the sum of $650, with interest from the date of the commissioner’s order, within 30 days after service upon them of a copy of the order to be made hereon, with notice of entry. Mollen, P. J., Mangano, Brown and Boyers, JJ., concur.